Citation Nr: 9927573	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  90-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left ischial tuberosity prior to May 
1996 and 30 percent since May 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran had active service from December 1977 to December 
1980.  He also had a period of active duty for training in 
August 1982.  

In a November 1989 rating action the Department of Veterans 
Affairs (VA) confirmed and continued a noncompensable 
evaluation for the veteran's left hip disability.  He 
appealed from that decision.  The case was before the Board 
of Veterans' Appeals (Board) in December 1990 and June 1991 
when it was remanded for further action.  In a June 1991 
rating action the evaluation for the left hip condition was 
increased from zero percent to 10 percent, and that increase 
was made effective in August 1989.  

In a May 1993 rating action service connection for a low back 
condition as secondary to the service-connected left hip 
disability was denied.  The veteran appealed from that 
decision.  In March 1994 the veteran testified at a hearing 
before a member of the Board sitting at the regional office 
in Cleveland, Ohio.  The case was again before the Board in 
March 1996 when service connection for a back disability as 
secondary to the left hip fracture residuals was denied.  The 
question of higher ratings for the left hip disability was 
deferred pending further action by the regional office.  In 
an August 1996 rating action the evaluation for the left hip 
disability was increased to 30 percent effective from May 
1996.  The case is again before the Board for further 
appellate consideration.

The record reflects that in May 1998 the veteran submitted a 
claim which appears to be a claim for a permanent and total 
disability rating for pension purposes, but could possibly be 
a claim for a total disability rating due to unemployability.  
In March 1999 he submitted a claim for an earlier effective 
date for a clothing allowance.  These matters are not 
intertwined with the issues on appeal.  They are referred to 
the regional office for clarification and appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
regional office.  

2.  A VA outpatient treatment record dated May 1, 1989 
reflects that the veteran was seen for complaints of left hip 
pain of one week in duration.  In August 1989 he filed a 
claim for an increased rating, claiming that the disability 
had worsened and had been requiring treatment.  

3.  Prior to May 1996 there was a full range of motion of the 
veteran's left hip with tenderness.  The fracture of the left 
hip was well healed.  

4.  On examination in May 1996 forward flexion of the left 
hip was 20 degrees and abduction was 30 degrees.  Internal 
and external rotation were to 20 degrees.  Extension was to 
zero degrees.  There was tenderness and pain involving the 
left hip.  There was a decrease in sensation over the left 
lower extremity.  


CONCLUSION OF LAW

1.  An evaluation of 10 percent is warranted for the 
veteran's left hip disability effective May 1, 1989, since 
the medical report of that date constitutes an informal claim 
for increase.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.157, 3.400, (1998).

2.  Evaluations in excess of 10 percent for the veteran's 
left hip disability prior to May 1996 and in excess of 
30 percent since May 1996 are not warranted.  38 U.S.C.A. 
§§ 1155, 5107, (West 1991); 38 C.F.R. Part 4, Code 5252 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that he has presented claims which 
are plausible.  The Board is also satisfied that all relevant 
facts regarding the claims has been properly developed.  

I.  Background

The veteran's service medical records reflect that in August 
1982, while carrying a radio down steps, his right foot 
slipped and his left foot stayed in place causing his legs to 
be stretched apart.  An X-ray study of the pelvis showed an 
avulsion fracture of the left ischial tuberosity.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1984.

When the veteran was examined by the VA in November 1984, he 
reported pain in both hips and the left leg.  On physical 
examination there was a normal range of motion of the hips.  
An X-ray study of the left hip joint was unremarkable.  X-ray 
study of the pelvis showed remodeling over the left ischial 
tuberosity with expansion of that area.  The appearance was 
compatible with an old avulsion fracture.  

By rating action dated in December 1984 service connection 
was established for residuals of an avulsion fracture of the 
left ischial tuberosity, and it was rated as noncompensable.  
The veteran appealed for a higher evaluation for the left hip 
disability.  He was sent a statement of the case and 
submitted a substantive appeal; however, his substantive 
appeal was not timely submitted, and it was not accepted by 
the RO.  

On May 1, 1989 the veteran was seen in the triage clinic for 
complaints of pain in the left hip which had worsened in the 
preceding week.  An X-ray study showed an old, well-healed, 
left pubic bone fracture.  He was referred to the orthopedic 
clinic.  When seen at that clinic on May 24, 1989 medication 
was prescribed.  On a return visit in July he complained of 
continued hip pain with no relief from the medications 
prescribed.  On examination tenderness was noted over the 
left trochanteric area and a bone scan was scheduled.  In 
August the orthopedic clinic evaluated the scan as negative 
for hip pathology.  In August 1989 the veteran submitted a 
formal claim for an increased rating for the left hip 
disability. 

The veteran was examined by the VA in October 1989.  He 
complained of pain involving his left hip and left leg.  On 
physical examination there was a full range of motion of the 
left hip.  The hip was tender on flexion and external 
rotation.  Sensory and motor exams were within normal limits.  
There was no atrophy.  An X-ray study showed a stable, healed 
pelvic fracture.  

The veteran was again examined by the VA in January 1991.  He 
complained of pain in the hips and legs, especially the left 
leg.  Flexion of both hips was to 120 degrees.  Extension was 
to 30 degrees.  Abduction was to 40 degrees and adduction to 
30 degrees.  Internal rotation was to 30 degrees and external 
rotation to 60 degrees.  Measurements of the thighs and 
calves on both sides were equal.  An X-ray study of the 
pelvis showed healed fractures of the pubic rami and myositis 
ossificans in the medial thighs.  

In a June 1991 rating action the evaluation for the veteran's 
left hip condition was increased from zero percent to 
10 percent effective from August 1989. 

The veteran was again examined by the VA in October 1992.  He 
ambulated with a normal gait.  He dressed and undressed 
without difficulty.  He was able to walk on his heels and 
toes without difficulty.  No ambulatory aids were necessary.  
He squatted fully.  Examination of the hips showed a full 
range of motion.  Strength was 5/5.  There was no evidence of 
atrophy.  The right thigh measured 18.25 inches and the left 
thigh 18.5 inches.  Both calves measured 15.5 inches.  An 
X-ray study of the pelvis showed a probable healed fracture 
of the left ischial tuberosity.  

During the course of the March 1994 hearing before the Board, 
the veteran related that he was unable to lift his legs going 
up steps and his ankles would swell.  He stated that his 
knees were painful all of the time and he had constant pain 
involving his hips.  He reported that he had been using a 
cane for about a year and a half.  He related that he used 
the cane on an intermittent basis.  

The veteran was again examined by the VA in May 1996.  He 
reported progressive problems with his legs and back since 
the fracture of the left ischial tuberosity.  He reported 
pain over both buttocks and down into the thighs and lower 
legs.  He reported some numbness and tingling in the 
posterior aspects of both legs and into the under surfaces of 
his feet.  He reported tenderness over the left ischial area 
and had tried a TENS unit in the past that had not helped.  
He was currently not taking any medication.  

On examination the veteran ambulated with a cane in his left 
hand with a slightly antalgic gait.  He had a 54-centimeter 
thigh circumference, bilaterally and 41-centimeter calf 
circumference, bilaterally.  His reflexes were two plus and 
symmetrical in the lower limbs, bilaterally.  He had a 
significant amount of pain on manual muscle testing.  He had 
give away weakness in all distributions but grossly normal 
strength.  The veteran reported a global decrease in 
sensation to pinprick over the entire left lower extremity 
and no specific anatomic distribution.  He had tenderness 
over the bilateral trochanters and the ischial area on the 
left.  

Forward flexion of the left hip was to 20 degrees and 
abduction to 30 degrees.  Internal and external rotation were 
to 20 degrees.  Extension was to zero degrees.  The veteran 
came to the clinic with X-rays of the hips that showed an old 
fracture of the left ischial tuberosity with heterotopic 
ossification in the bilateral posterior thighs.  The 
impressions were left ischial tuberosity fracture with 
secondary development of heterotopic ossification and 
intermittent compression of the bilateral sciatic nerves that 
was related to positioning and the heterotopic ossification 
that was present in the posterior thighs.  The examiner 
indicated that there was no objective evidence of ongoing 
nerve injury.  

When the veteran was examined by the VA in August 1997 he 
complained of pain and swelling involving both knees and both 
ankles.  Various findings were made regarding the knees and 
ankles.  It was noted that hip flexion was to 110 degrees and 
abduction was severely restricted to 20 degrees, bilaterally.  
He was able to rotate the femoral head and the acetabulum, 
bilaterally.  The diagnoses included old fracture of the 
pubic rami.  The examiner indicated that he could not relate 
the veteran's bone, knee and ankle problems to the prior 
fracture of the left ischial tuberosity.  

The veteran was hospitalized at a VA medical center during 
April and May 1998 for psychiatric problems.  Chronic hip and 
bilateral knee pain were also reported.  He was seen on an 
outpatient basis in July 1998 with complaints of pain in the 
low back, hips and legs.  

Additional VA outpatient treatment records reflect that the 
veteran was observed and treated on numerous occasions for 
various conditions, including left hip pain, during 1997 and 
1998.  When he was seen on July 11, 1997, he complained of 
lower extremity discomfort at intervals during the previous 
several years due to his left hip condition.  On physical 
examination there was pain from the hip down.  Movement was 
not limited except by pain.  His deep tendon reflexes were 
three plus, bilaterally.  When he was seen on November 6, 
1998, he complained of a sharp bilateral hip pain that 
radiated down to the ankles.  It was indicated that he had 
had low back pain with bilateral sciatica for several years.  

II.  Analysis

Limitation of flexion of either thigh to 20 degrees warrants 
a 30 percent evaluation.  A 40 percent evaluation requires 
that flexion be limited to 10 degrees.  38 C.F.R. Part 4, 
Code 5252.  

Limitation of rotation of either thigh warrants a 10 percent 
evaluation when toe out of the affected leg cannot be 
performed to more than 15 degrees.  Limitation of adduction 
of either thigh warrants a 10 percent evaluation when the 
legs cannot be crossed due to the limitation.  Limitation of 
abduction of either thigh warrants a 20 percent evaluation 
when motion is lost beyond 10 degrees.  38 C.F.R. Part 4, 
Code 5253.  

Favorable ankylosis of either hip warrants a 60 percent 
evaluation.  38 C.F.R. Part 4, Code 5250.  A flail hip joint 
warrants an 80 percent evaluation.  38 C.F.R. Part 4, Code 
5254.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of several types of 
evidence will be accepted as a claim for increased benefits 
or an informal claim to reopen.  These include the date of 
outpatient or hospital examination.  38 C.F.R.§  3.157(b).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  The effective 
date of an increase in disability compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 C.F.R.§  3.400(o).

In this case, the record reflects that when the veteran was 
seen on an outpatient basis by the VA on May 1, 1989, he 
complained of pain involving his left hip.  An x-ray study 
showed a pubic bone fracture that was well-healed.  A 10 
percent evaluation is warranted for the left hip disability 
effective May 1, 1989 since that visit constitutes an 
informal claim which was subsequently followed several more 
visits, with treatment and further testing, and also by a 
formal claim in August.  

During the period from May 1989 to May 1996, there was a full 
range of motion of the veteran's left hip although tenderness 
was present.  The fracture of the left ischial tuberosity was 
evaluated as well healed.  Thus, those findings do not 
warrant an evaluation in excess of 10 percent for the left 
hip disability during that period of time.  

The record further discloses that, when the veteran was 
examined by the VA in May 1996, he had tenderness over the 
bilateral trochanters and the ischial area on the left.  
Flexion of the left hip was to 20 degrees and abduction to 30 
degrees. Internal and external rotation of the hip were to 20 
degrees and extension to zero degrees.  On the basis of the 
findings on the VA examination, the evaluation for the 
veteran's left hip condition was increased from 10 percent to 
30 percent effective from the date of the examination.  In 
the Board's judgment, the findings on the VA examination do 
not reflect entitlement to an evaluation greater than 
30 percent for the veteran's left hip condition at that time.  
The subsequent VA outpatient treatment records reflect that 
the veteran continued to complain of pain involving his left 
hip; however, there were no findings on the outpatient 
treatment records which would warrant any additional  
increase in the rating for the left hip disability.  
Accordingly, favorable action in connection with the 
veteran's claim for an rating in excess of 30 percent for his 
left hip disability since May 1996 is not warranted.  It 
should be commented that some of the veteran's complaints are 
due to conditions for which service connection has not been 
established, such as his chronic lumbosacral strain.  The 
symptoms resulting from the nonservice-connected conditions 
may not be taken into consideration in evaluating the degree 
of severity of his service-connected left hip disability. 

The Board notes that, in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  As noted previously, the 
VA examinations and outpatient treatment records have 
reflected some pain and tenderness involving the veteran's 
left hip and these factors have been considered by the Board 
in evaluating the degree of severity of the veteran's left 
hip disability.  The record has not established any 
functional loss due to weakness, fatigability or 
incoordination.  Thus, for the reasons already discussed, the 
Board is unable to conclude that evaluations in excess of 
those assigned for the periods involved are warranted for the 
veteran's left hip disability.  

The Board has carefully reviewed the entire record in this 
case; however, with the exception of an earlier effective 
date for assignment of the 10 percent rating for the left hip 
disability, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to a 10 percent evaluation for the veteran's left 
hip disability effective May 1, 1989 is established.  The 
appeal is granted to this extent.  

Entitlement to further rating increases for residuals of a 
fracture of the left ischial tuberosity, rated 10 percent 
disabling prior to May 1996 and 30 percent disabling 
effective from May 1996, are not established.  The appeal is 
denied to this extent.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

